DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 9, 2021 has been entered.

 Claim Objections
Claim 16 is objected to because of the following informalities:
In Claim 16, Line 2, “in a region of the depressing embossings” should ready “in a region of depressing embossings”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 16, the term "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, 8, 10, 12-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kampa et al (DE102005006541A1 with references to machine English translation provided herewith) in view of Lewis et al (PGPub 2016/0346997A1), Schmidt et al (US Pat 5849238) and Catlin (PGPub 2016/0075290- priority date to provisional May 31, 2013; US publication of WO 2014/193961) and Leather Hide Store (Types of Leather).
Regarding Claim 1, Kampa teaches a method for manufacturing a decorative component of an interior trim of a passenger compartment having a raised embossed visible surface (Abstract; Examiner further notes the recitation of “a decorative component of an interior trim of a passenger compartment having a raised embossed visible surface” merely recites the article worked upon), said method comprising the acts of:
providing an embossing device which has female embossing mold and male embossing mold ([0007]- the article is produced by hot embossing);
providing at least one decorative material layer (Fig. 1- material 1);

carrying out an embossing procedure by means of the embossing device ([0007]- the article is produced by hot embossing) such that the decorative material layer after the embossing procedure has a raised region on the visible surface, and opposite thereto a depressed region on the reverse face (Fig. 2- raised region 6); and
disposing an insert element for stabilizing the raised region in the depressed region of the decorative component of the interior trim of a passenger compartment ([0009]- describing stabilizing the raised areas with a support material; Fig. 4- functional element 9 and foam 10), wherein
the insert element comprises a thermoplastic elastomer ([0009]- the insert may be made of polyurethane which is a thermoplastic elastomer) and
the decorative material layer comprises leather or is composed of leather ([0001]- the decorative material is made of leather or leather pulp).

Kampa does not appear to explicitly teach producing an insert element by means of an additive production method, the insert element having a cell structure.  
However, Lewis teaches a method of 3D printing a honeycomb composite ([0127]- specifically by extrusion-based printing processes such as fused deposition modeling; See honeycomb/cellular structure of the 3D printed article in Fig. 1 and Figs. 2a-2f) in order to form a lightweight, high-stiffness composite structure [0088] with equivalent strength of solid printed articles at half the density [0119].  


Regarding the limitation of the female embossing mold and/or the male embossing mold are manufactured by a same additive production method as the additive production method of the insert element, Kampa and Lewis do not appear to explicitly teach the female embossing mold and/or the male embossing mold are manufactured by means of an additive production method.  
Schmidt teaches a method for forming tools wherein the mold is manufactured by means of an additive production method (Col. 2, Lines 26-29- specifically listing fused deposition modeling as an acceptable additive manufacturing process) in order to create a tool with uniform heat transfer (Col. 1, Lines 56-60).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kampa and Lewis to include manufacturing the mold by additive manufacturing as taught by Schmidt with reasonable expectation of success to create a tool with uniform heat transfer (Col. 1, Lines 56-60).  

Regarding the limitation of the insert element being glued into the depressed region, Kampa, Lewis, and Schmidt are silent as to how the insert is bonded to the decorative material.  Catlin teaches the insert element is adhesively bonded into the depressed region in order to secure the decorative material to the insert [0026].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Kampa, Lewis, and 

Regarding the limitation of the decorative material layer comprising a thickness between 0.6mm and 5mm, Kampa is silent as to the exact thickness of the decorative layer.  Leather Hide Store teaches vehicle upholstery leather is typically 1.2 mm thick.  It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the decorative of Kampa and utilize a commonly known and used leather thickness such as the one disclosed by Leather Hide Store for vehicle trim.   In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.

Regarding Claim 2, Lewis further teaches an entirety of the insert element has the cell structure (See honeycomb/cellular structure of the 3D printed article in Fig. 1 and Figs. 2a-2f).  

Regarding Claim 3, Kampa teaches the insert element has a surface contour which is adapted to the surface contour of the decorative material layer in the depressed region (See Fig. 4 wherein functional element 9 and foam 10 correspond to the surface contour of the decorative layer). 

Regarding Claim 4, Kampa further teaches the insert element in the interior has a multiplicity of recesses (See Fig. 4 wherein functional element 9 and foam 10 have a plurality of recesses corresponding to the structure of the decorative material).



Regarding Claim 8, Kampa further teaches the decorative material layer is configured as a natural material layer ([0001]- the decorative material is made of leather or leather pulp).

Regarding Claim 10, Kampa does not appear to explicitly teach the decorative material layer comprises veneer timber or is composed of veneer timber.  
However, Catlin teaches the decorative material could include leather or wood veneer among other materials [0025].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute leather for wood veneer as taught by Catlin with reasonable expectation of success because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable. 

Regarding Claim 12, Kampa and Lewis do not appear to explicitly teach the female embossing mold and/or the male embossing mold at least have a duct and/or a porous structure for conducting a medium, and wherein during the embossing procedure a first medium is directed to a tool surface of the female embossing mold and/or of the male embossing mold.  
However, Schimdt teaches the female and/or male embossing mold with a duct and/or a porous structure for conducting a medium (Fig. 1- cavity channel) wherein fluid is pumped through the device at the tool surface (Col. 3, Lines 29-31) in order to heat the cavity portion (Col. 3, Lines 29-31).  


Regarding Claim 13, Kampa and Lewis do not appear to explicitly teach upon the supply of the first medium to the tool surface of the female embossing mold and/or of the male embossing mold a second medium is directed to the tool surface of the female embossing mold and/or of the male embossing mold.  
Schmidt teaches a second fluid may be pumped through the device in order to cool the cavity portion (Col. 3, Lines 31-34).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Kampa, Lewis, and Schmidt to include a second fluid pumped through the device as taught by Schmidt with reasonable expectation of success to cool the cavity portion (Col. 3, Lines 31-34).

Regarding Claim 16, Kampa further teaches the at least one decorative material layer in a region of the depressing embossings, perpendicular to a surface thereof, has a depth that is preferably less than in immediately adjacent regions ([0018]- parts of the decorative material are mechanically processed to remove material; Fig. 3), and the depressing embossings are provided in the raised region and in a planar region that surrounds the raised region ([0018]- parts of the decorative material are mechanically processed to remove material; Fig. 3).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kampa et al (DE102005006541A1 with references to machine English translation provided herewith) as evidenced by Leather Hide Store (Types of Leather) in view of Lewis et al (PGPub 2016/0346997A1), Schmidt et al (US Pat 5849238), Catlin (PGPub 2016/0075290- priority date to provisional May 31, 2013; US publication of WO 2014/193961) and Roques-Carmes et al (Stereolithography fabrication and characterization of syntactic foams containing hollow glass microspheres).
Regarding Claim 17, Lewis teaches the cellular structure of the insert element is generated by the additive production method (See Claim 1; [0127]- specifically by extrusion-based printing processes such as fused deposition modeling; See honeycomb/cellular structure of the 3D printed article in Fig. 1 and Figs. 2a-2f) but does not appear to explicitly teach using glass spheres that are subsequently destroyed and are embedded in a polymer matrix.  
Roques-Carmes teaches a method of producing syntactic foam (polymer resin with hollow glass microspheres embedded in polymer matrix) via stereolithography (Section III and V- describing the stereolithography fabrication of syntactic foam).  Roques-Carmes further teaches syntactic foam is advantageous for applications that require high impact strength, low thermal conductivities, high specific compressive strength, and high thermal stability (Page 375) and teaches stereolithography is advantageous for its flexibility in producing shapes with complex geometry (Page 375).  Roques-Carmes further teaches that stereolithography produced syntactic foam exhibited no deformation, low surface tension, and low porosity (Page 386).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Kampa, Lewis, Schmidt, and Catlin to include a 3D printed syntactic foam insert as taught by Roques-Carmes with reasonable expectation of success to generate inserts in shapes with complex geometry (Page 375) wherein the insert has high impact . 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kampa et al (DE102005006541A1 with references to machine English translation provided herewith) as evidenced by Leather Hide Store (Types of Leather) in view of Lewis et al (PGPub 2016/0346997A1), Schmidt et al (US Pat 5849238), Catlin (PGPub 2016/0075290- priority date to provisional May 31, 2013; US publication of WO 2014/193961) and Wurm (PGPub 2005/0198874).
Regarding Claim 18, Schmidt teaches a first medium being directed to the tool in order to heat the mold surface (Fig. 1- cavity channel; Col. 3, Lines 29-31), and upon the supply of the first medium to the tool surface of the female embossing mold and/or of the male embossing mold, a second medium is directed to the tool surface of the female embossing mold or of the male embossing mold, the second medium being at a second temperature that is lower than the first temperature and being directed to the proximity of the decorative material layer without contacting the decorative material layer (Col. 3, Lines 31-34- a second fluid may be pumped through the device in order to cool the cavity portion).
Schmidt does not appear to explicitly teach the first medium is water vapor at a first temperature, and the first medium is directed to the tool surface so as to contact directly the decorative material layer, so that the decorative material layer is maintained ductile during shaping.  
However, Wurm teaches an alternate method of manufacturing trim components (Abstract) wherein steam is applied directly to the trim component in order to soften and smooth the trim component [0002].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Kampa, Lewis, Schmidt, and Catlin to include 

Response to Arguments
Applicant’s arguments, filed September 7, 2021, with respect to the rejection(s) of the claim(s) under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kampa et al (DE102005006541A1 with references to machine English translation provided herewith) in view of Lewis et al (PGPub 2016/0346997A1), Schmidt et al (US Pat 5849238) and Catlin (PGPub 2016/0075290- priority date to provisional May 31, 2013; US publication of WO 2014/193961) and Leather Hide Store (Types of Leather).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrianna Konves whose telephone number is (571)272-3958.  The examiner can normally be reached on Monday-Thursday and alternate Fridays 7:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/A.K./Examiner, Art Unit 1748           
11/24/21

/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712